Case: 14-60479      Document: 00513286813         Page: 1    Date Filed: 11/27/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                    No. 14-60479                                   FILED
                                  Summary Calendar                         November 27, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
ALBERT L. WATTS,

                                                 Plaintiff–Appellant,

v.

SHERIFF GREG WAGGNER; NURSE SIMS; MCQUA JONES; SHANE
LANE, Deputy; LIEUTENANT SISTRUNK, Deputy Booking; CORNELIUS
BUSTER TANNER,

                                                 Defendants–Appellees.


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-174


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Albert L. Watts, Mississippi prisoner # 14898, appeals the district court’s
summary judgment dismissal of his 42 U.S.C. § 1983 complaint in which he
asserted claims arising from a fall down a flight of stairs and allegedly
inadequate medical treatment for injuries sustained in the fall. Watts claimed,
inter alia, that prison officials and staff acted with deliberate indifference to a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60479     Document: 00513286813    Page: 2   Date Filed: 11/27/2015


                                 No. 14-60479

risk of serious harm and to his serious medical needs. He contends that the
district court erred in determining that summary judgment was warranted on
these issues and that the defendants were entitled to qualified immunity. He
further argues that the district court erred by denying him the appointment of
counsel. Watts has also filed a motion for leave to file his reply brief out of
time.
        This court reviews a grant of summary judgment de novo. See Cousin v.
Small, 325 F.3d 627, 637 (5th Cir. 2003). Summary judgment is proper “if the
movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). This
court “construe[s] all facts and inferences in the light most favorable to the
nonmoving party when reviewing grants of motions for summary judgment.”
See Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010). However, the non-
movant “must come forward with specific facts showing there is a genuine issue
for trial.” See Matsushita Elec. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
(1986) (internal quotation marks, citation, and emphasis omitted).
        The evidence does not indicate the defendants knowingly exposed Watts
to a serious harm, that they knew there was a substantial risk that serious
harm might actually occur, or that they disregarded a risk by failing to take
reasonable steps to abate the risk. See Farmer v. Brennan, 511 U.S. 825, 837
(1994). Watts’s allegations therefore do not establish that the defendants acted
with deliberate indifference to a risk of serious harm. See id. Additionally, the
evidence establishes that Watts was treated by medical staff shortly after his
fall and when he complained of pain. In fact, Watts agreed at a hearing
conducted pursuant to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), that
he was ultimately treated for his injuries.      Watts’s assertions amount to
nothing more than disagreement with the medical treatment he received,



                                       2
    Case: 14-60479    Document: 00513286813    Page: 3   Date Filed: 11/27/2015


                                No. 14-60479

which does not amount to deliberate indifference. See Gobert v. Caldwell, 463
F.3d 339, 346 (5th Cir. 2006). Thus, Watts failed to establish an Eighth
Amendment claim of deliberate indifference to a serious medical need. See
Domino v. Tex. Dep’t of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001). As
the district court did not err in determining that Watts failed to establish
deliberate indifference to a risk of serious harm or to a serious medical need,
the district court did not err in determining that the defendants were entitled
to qualified immunity. See Lytle v. Bexar County, 560 F.3d 404, 409-10 (5th
Cir. 2009).
      The district court addressed other issues in its opinion, such as whether
defendant Lane was personally involved in the complained of acts, whether
defendants Jones and Waggner were liable under supervisory liability, and
whether Watts’s state law claims were barred. Watts fails to provide argument
addressing the district court’s determinations regarding these issues. He has
therefore abandoned any potential challenge to these determinations. See
Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas
Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Watts’s motion for leave to file a reply brief out of time is GRANTED.
However, for the foregoing reasons, the judgment of the district court is
AFFIRMED.




                                      3